Citation Nr: 1047110	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a back disability, to include 
whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to March 
1946, from June 1948 to September 1948, and from June 1951 to 
July 1966, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision by the RO in Albuquerque, New 
Mexico that determined that new and material evidence had not 
been submitted to reopen the claim for service connection for a 
back disability.  A video conference hearing was held before the 
undersigned Veterans Law Judge in November 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The current back disability, degenerative joint disease and 
degenerative disc disease of the lumbar spine with low back 
strain, began many years after active duty and was not caused by 
any incident of service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated by 
the Veteran's active military service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an application to reopen a previously and finally denied 
claim, VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the benefit 
sought by the claimant.  To satisfy this requirement, VA must 
look at the bases for the denial in the prior decision and 
provide a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in February and March 2006.

Regarding the Veteran's application to reopen the claim for 
service connection for a back disability, the Board finds that, 
in view of its favorable disposition of this matter, all 
notification and development action needed to fairly adjudicate 
this matter has been accomplished.

Concerning a decision on the merits for a back disability, the 
Board notes that complete notice was sent in the February and 
March 2006 letters.  Moreover, the RO reopened the claim for 
service connection and adjudicated it on the merits in a December 
2007 statement of the case.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, obtained a medical opinion as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Although it appears that the RO has reopened the previously 
denied claim for service connection for a back disability, 
regardless of how the RO ruled on the question, the Board must 
determine for purposes of jurisdiction whether there is new and 
material evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The Veteran submitted his original claim for service connection 
for a back disability in August 1966.  He appealed the RO's 
denial of  the claim, and the Board denied this initial claim in 
a July 1968 decision, finding that although there was evidence of 
treatment for back pain in service, there was no evidence of a 
current back disability.  The Board's decision of July 1968 is 
final.  38 U.S.C.A. § 7104.

The evidence of record at the time of the July 1968 Board 
decision includes the Veteran's service treatment records which 
reflect that on examination, in August 1940, the Veteran had no 
musculoskeletal defects.  His spine was clinically normal on 
examination in December 1953.  Service treatment records reflect 
that he was occasionally treated for back pain, including during 
treatment for hepatitis.  In February 1964, he was treated for 
complaints of mild muscular spasm in the high thoracic area of 
the back.  The diagnostic impression was muscular spasm back, 
mild.  In a July 1965 report of medical history, the Veteran said 
he had tightness of the back muscles of the left side just below 
the shoulder blade that came and went since 1948.  On retirement 
physical examination in July 1965, the Veteran's spine was 
clinically normal.  A March 1966 orthopedic consult reflects that 
the Veteran reported that he sustained blunt trauma to the left 
hip and thigh in 1945.  On examination, his back and hip were 
normal.  In a report of medical history completed in February 
1966, the Veteran reported occasional sciatica of both hips and 
thighs.  He also reported sporadic tightness of the back muscles 
in the area of the left shoulder blade, and stiffness in the area 
of the spine between the shoulder blades seemingly affected by 
weather.  He said he had a hard parachute landing in Germany in 
August 1945,when he landed on his left side; an X-ray study 
showed no broken bones.  Service records reflect that the Veteran 
was a parachute infantry unit commander during World War II.

Also of record at the time of the prior July 1968 Board decision 
was the Veteran's claim in which he reported chronic deep 
muscular tightness and pain in the area of the left scapula since 
June 1952.  He did not report pain in the area of the spine.  At 
a September 1966 VA examination, the Veteran gave a history of an 
old low back injury; he said he still had some low back pain at 
times.  An X-ray study of the lumbosacral spine showed normal 
alignment and curvature.  The heights of vertebral bodies and 
intervertebral joint spaces were well-maintained.  The vertebral 
processes were intact.  The sacrum and sacroiliac joints were 
within normal limits.  There was no evidence of spondylolysis or 
spondylolisthesis.  On physical examination,  there was full 
motion of the lower back with little discomfort.  The examiner 
diagnosed history of low back injury, with an examination and X-
ray study that are essentially normal.

In January 2006 the Veteran filed an application to reopen his 
previously denied claim for service connection for a back 
disability.  During the course of the appeal he has submitted 
several statements regarding back injuries from parachute jumps 
in service, and recent medical records from private physicians as 
well as from an Army Community Hospital showing that he currently 
has a back disability.  A VA examination was performed in October 
2007, which reflects a diagnosis of low back strain associated 
with degenerative disc disease of the lower lumbar spine.

Upon review of the record, the Board finds that some of the 
evidence received since the July 1968 Board decision is both new 
and material.  Specifically, the Veteran has provided medical 
evidence of a current back disability, the lack of which was the 
basis for the prior denial.  Thus, this evidence relates to 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim, and 
the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The Board has considered whether adjudicating the claim for 
service connection for a back disability on the merits at this 
time would prejudice the Veteran.  In this case, the Veteran has 
been provided with pertinent laws and regulations regarding 
service connection.  He has been given the opportunity to review 
the evidence of record and submit arguments in support of his 
claim.  His arguments have focused squarely on the issue of 
service connection, not whether new and material evidence has 
been submitted.  Moreover, the RO reopened the claim and 
considered it on the merits in a December 2007 statement of the 
case.  Therefore, the Board can proceed with this claim without 
prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, service treatment records reflect episodic 
treatment for complaints of back pain.  A chronic back disability 
was not diagnosed.  On retirement orthopedic examination in March 
1966 and on VA examination in September 1966, a current back 
disability was not shown on clinical examination or on X-ray 
study.

There are no subsequent medical records showing complaints or 
diagnosis of a back disability until 2005.  

Medical records dated from 1986 to 2005 from William Beaumont 
Army Medical Center reflect treatment for a variety of 
conditions, but are negative for treatment of a back disability 
until 2005.  In October 2001, he was treated for complaints of 
right hip pain; he reported that he believed the hip pain began 
in 1945 after a hard landing during an airborne operation, and a 
similar event in 1952.  Notably, he did not report injuring his 
back in that incident, and did not complain of back pain 
currently.  In January 2002 he was diagnosed with end stage 
osteoarthritis of the right hip.  A September 2005 magnetic 
resonance imaging (MRI) scan of the Veteran's lumbosacral spine 
shows multilevel degenerative disc bulges with canal stenosis, 
and facet joint degenerative changes.  

By a letter dated in September 2006, a private physician, R.J.B., 
MD, indicated that the Veteran was followed in his cardiology 
clinic.  He noted that the Veteran had multiple traumas to his 
neck and back secondary to his active injuries, which he 
sustained as a parachutist.  He noted that a 2005 MRI showed 
severe degenerative joint disease and significant disc 
protrusion.  He noted that the Veteran had severe back and hip 
pain.  Dr. B. did not provide an opinion as to the etiology of 
the current back disability.

At an October 2007 VA examination, the examiner indicated that he 
had reviewed the Veteran's claims file, including service 
treatment records.  He noted that the Veteran was a parachutist 
in service.  The Veteran reported that he injured his right hip 
after a jump, and was evaluated by military physicians who found 
no fracture.  He said that since that time he had low back pain.  
He reported that after separation from service, he was not 
evaluated for his low back problem until 2005 when he had an MRI.  
Currently he had no flares in the low back but did have right hip 
pain.  After an examination, the examiner diagnosed low back 
strain associated with degenerative disc disease of the lower 
lumbar spine, with no current evidence of radiculopathy.  After 
reviewing the claims file, the Veteran's statements, and the 
current examination findings, the examiner opined that the 
current findings of degenerative joint disease of the lumbar 
spine were less likely than not related to back injury while in 
the military.  He stated that the current findings of 
degenerative joint disease were not of a characteristic 
posttraumatic etiology.  He opined that the condition is more 
likely than not secondary to the Veteran's advanced age, noting 
that it is not unusual to find degenerative process in the lumbar 
spine, which may not be related to previous trauma.  He indicated 
that in medical literature, advanced age is one of the strongest 
risk factors associated with osteoarthritis.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of a back disability have been continuous since 
service.  He asserts that he continued to experience symptoms 
relating to the back after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of a back 
disability after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  
 
The Board finds that the Veteran's more recently-reported history 
of continued symptoms of a back disability since active service 
is inconsistent with the other lay and medical evidence of 
record.  In his initial claim in August 1966, he did not report 
low back pain, but reported upper back pain in the area of the 
left scapula.  Moreover, the Veteran underwent an orthopedic 
examination during service in March 1966 and a VA examination in 
September 1966, and both examinations found no current back 
disability.  Moreover, in 2001, when the Veteran complained of 
hip pain and reported a hip injury during a parachute fall in 
1945, he did not report a back injury or complain of back pain 
currently.

The post-service medical evidence does not reflect complaints or 
treatment related to a back disability for nearly 40 years 
following active service.  The Board emphasizes the multi-year 
gap between discharge from active duty service (1966) and initial 
reported symptoms related to a low back disorder in approximately 
2005 (nearly a 40-year gap).  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service, including 
osteoarthritis of the hip and heart disease, among others.  
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported complaints 
related to the low back.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.   

There is no medical evidence linking the Veteran's current 
degenerative joint disease, degenerative disc disease, and low 
back strain with service.  The Board notes that the Veteran's 
hard falls after parachute jumps in service are conceded.  A 
chronic back disability was not diagnosed in service or for many 
years afterward.  None of the evidence on file specifically links 
the Veteran's current back disability with service.  Although the 
Veteran's representative asserts that Dr. B.'s medical opinion is 
"tantamount to a medical nexus opinion that relates the current 
back condition to the appellant's circumstances of service," the 
Board must disagree.  In fact, Dr. B. did not provide any opinion 
as to the etiology of the current back disability.  The October 
2007 VA examiner examined the Veteran, considered his reported 
history, reviewed his claims file, and concluded that the current 
back disability is related to advanced age, not to a back injury 
in service.  The Board finds that this opinion is both competent 
and probative, and attaches great weight to it.

In sum, the weight of the competent and credible evidence 
demonstrates that the Veteran's current degenerative joint 
disease and degenerative disc disease of the spine began many 
years after his active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for a back disability, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a back disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


